         Case 1:20-mc-00212-AJN Document 18-5 Filed 06/04/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF BENJAMIN
 STEINMETZ FOR AN ORDER TO TAKE                         Case No. 1:20-mc-00212
 DISCOVERY FROM VALE S.A., VALE
 AMERICAS, INC., RIO TINTO PLC, AND                     ORDER FOR ADMISSION
 RIO TINTO LIMITED PURSUANT TO 28                          PRO HAC VICE
 U.S.C. § 1782



         The motion of Victoria R. Morris for admission to practice pro hac vice in the above-

captioned matter is granted.

         Applicant has declared that she is a member in good standing of the bars of the state of

Florida and the District of Columbia; and that her contact information is as follows:

                                                     Victoria R. Morris
                                                     Kobre & Kim LLP
                                                     201 South Biscayne Boulevard
                                                     Suite 1900
                                                     Miami, Florida 33131
                                                     Telephone: (305) 967 6100
                                                     Facsimile: (305) 967 6120
                                                     Victoria.Morris@kobrekim.com

         Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Benjamin Steinmetz in the above entitled application;

         IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


Dated:          New York, New York
                June __, 2020                        _________________________________
                                                      United States District / Magistrate Judge
